Citation Nr: 1223293	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  07-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a lung disability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had approximately 20 years of active service ending in February 1976.  He died in May 2006.  The appellant is advancing her appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in June 2010, when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the appellant's claims are based upon the contention that the Veteran's terminal lung disease was caused or etiologically related to the Veteran's military service.  Specifically, the appellant contends that chemical exposures (including Agent Orange exposure) during the Veteran's military service caused at least some component of the Veteran's terminal lung disease.

The November 2010 and September 2006 VA advisory opinions of record, read together, address the critical medical nexus questions in this case with significant reliance upon referenced comments attributed the a VA Chief of Pulmonology involved in the Veteran's care shortly prior to his passing.  From reading the VA advisory opinions, the Board concludes that records from January 2006 and February 2006 include pertinent medical test findings and opinions, including comments from the VA Chief of Pulmonology that were quoted by the VA advisory opinions.  Unfortunately, while the claims-file contains VA treatment records for periods prior to and following January 2006 and February 2006, the records from those two months are not included in the claims file (including the electronic Virtual VA claims-file) at this time.  The Board observes that the November 2010 and September 2006 VA advisory opinions refer to the authors having reviewed records in CPRS, suggesting that the records were reviewed electronically and were not physically present in the claims file.  (The Board observes that review of the RO's rating decision and statements of the case in this appeal also suggests that the January 2006 and February 2006 VA treatment records also were not part of the record before RO adjudicators.)

As VA medical records are constructively of record and must be obtained, the RO/AMC should obtain any available VA treatment records from any pertinent treatment from the identified time period, specifically the pulmonology records from January 2006 and February 2006.  See 38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that it is clear that the January 2006 and February 2006 records contain information highly pertinent to this appeal, and making them available to adjudicators is essential.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to ensure that the claims-file contains documentation of all pertinent test results and data collected by the Veteran's VA caregivers in the assessment and treatment of his lung disabilities.  In particular, information from January 2006 and February 2006 (including the comments of the VA Chief of Pulmonology cited in both of the VA advisory opinions developed in this appeal) available for electronic review in CPRS but not currently documented in the claims-file, should be associated with the claims-file for review by adjudicators.  In the event that such information not already documented in the claims-file cannot be associated with the claims-file, a statement explaining the matter should be associated with the claims-file.

2.  After completion of the above, the RO/AMC should review the expanded record and determine if the appellant's claim can be granted.  If any claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


